DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 12/09/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 12/09/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-20 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-20 are pending and the following list summarizes their status:
Claims 1, 6, 7, 10, 12-14, and 20 have been amended
Claims 1, 2, 6-9, 13, 16, and 19 are rejected under 35 U.S.C. § 102
Claims 3-5, 14, and 15 are rejected under 35 U.S.C. § 103
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20040251057 A1 - previously cited).
Regarding claim 1, Suzuki discloses a system for measuring health signals for a user, the system comprising: a first fastener ([0032], [0037], figs. 1-3 elements 11, 12, 13, 14 and 43; electrodes, wiring L,  and connection terminals are the same as those shown for elements 24 and 44 according to paragraph [0038]) and a second fastener ([0032], [0037], figs. 1-3 elements 21, 22, 23, 24 and 44; electrodes, wiring L, and connection terminals), each of the first fastener and the second fastener comprising a body (figs. 1 and 3 elements 43 and 44) and a conductive cap ensheathing a first end region of the body (fig. 3 elements 12, 14, 22, and 24; element 24 completely ensheathes the first end region being the space between elements 44a); a substrate comprising a first surface (see annotated fig. 3; the bottom surface of element 20), the substrate comprising a first port and a second port each passing into the first surface (fig. 3; the spaces holding elements 24 and 14), the first port retaining the first fastener in position and the second port retaining the second fastener in position (fig. 3; the spaces hold elements 24 and 14); a conductive layer (see annotated fig. 3; the inner portion of element 20) coupled to the first surface and separated into a first subregion electrically coupled to the conductive cap of the first fastener (fig. 1 element 10; the area encompassing the electrode unit is a subregion) and a second subregion electrically coupled to the conductive cap of the second fastener (fig. 1 element 20; the area encompassing the electrode unit is a subregion), the first subregion electrically isolated from the second subregion (fig. 1 elements 10 and 20; the two areas are shown physically separated and are described as connected to the connection terminal in paragraph [0037]); a set of force sensors in communication with the substrate (fig. 1 elements 41 and 42; load sensors); and an electronics subsystem housed by a base and comprising an electrical signal channel electrically coupled to the first ([0037] and fig. 3 all electric wires labeled L; the upper cluster of electric wires L are shown coupled to the fastener and load sensor and connected to the connection terminal and the lower cluster of electric wires L are housed in the base), wherein the first fastener secures the substrate to the base by directly contacting the first subregion of the conductive layer with the conductive cap of the first fastener (figs. 1-3; the first fastener directly contacts element 10 (element 20 shown in figure 3) which is secured to the base), passing completely through the substrate via the first port (figs. 3 and 5; elements 11, 12, 13, 14, and the in between wires (represented by numbers for the elements of the second fastener) pass completely through the substrate in figure 3 and the schematic shows the connections in figure 5), and attaching to the base by the body of the first fastener (fig. 3; the base is connected to the fastener), and wherein the second fastener secures the substrate to the base by directly contacting the second subregion of the conductive layer with the conductive cap of the second fastener (figs. 1-3; the second fastener directly contacts element 20 which is secured to the base), passing completely through the substrate via the second port (figs. 3 and 5; elements 21, 22, 23, 24, and the in between wires pass completely through the substrate in figure 3 and the schematic shows the connections in figure 5), and attaching to the base by the body of the second fastener (fig. 3; the base is connected to the fastener).

    PNG
    media_image1.png
    320
    568
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated fig. 3)]

Regarding claim 2, Suzuki discloses a system wherein the conductive cap of at least one of the first fastener and the second fastener is flush with the conductive layer (see annotated fig. 3; the conductive layer is flush with element 24).
Regarding claim 6, Suzuki discloses a system wherein the conductive cap  or each of the first fastener and the second fastener comprises a compliant material ([0020] the electrodes are compliant in that they can transfer the load of a person standing on them without affecting an adverse change in operation) wherein the conductive cap of the first fastener is configured to provide a mechanical interface between the first fastener, the substrate (see annotated fig. 3; there is a mechanical interface between the components), and wherein the conductive cap of the second fastener is configured to provide a mechanical interface between the second fastener, the substrate, and a base housing the electronics subsystem (see annotated fig. 3; there is a mechanical interface between the components).
Regarding claim 7, Suzuki discloses a system further comprising a retainer (fig. 3; the retainer is the hole in the base that holds the body of the fastener), wherein a second end region of at least one (fig. 3; the second end being the lower surface of the fastener body), with the retainer, couples the substrate to the base.
Regarding claim 8, Suzuki discloses a system further comprising a conductive lead coupled to at least one of the first fastener and the second fastener by the retainer (fig. 3; the lower cluster of wires L), the conductive lead electronically coupled to the electronics subsystem ([0037]; the wires are connected to element 44 which is electrically connected to element 24 and the upper cluster of wires L).
Regarding claim 9, Suzuki discloses a system wherein the base comprises an internal cavity, wherein at least one of the first fastener and the second fastener, with the retainer, retains the conductive lead in position within the internal cavity, and wherein the electronics subsystem is secured to the base within the internal cavity (fig. 3; the wires are inside the base and there must be a conductive lead within the retainer at the end of the wires to be in connection with element 44).
Regarding claim 13, Suzuki discloses a system for measuring health signals, the system comprising: a first fastener ([0032], [0037], fig. 2 element 12, and fig. 3 elements 14 and 43; electrode and connection terminals are the same as those shown for elements 24 and 44 according to paragraph [0038]) and a second fastener ([0032], [0037], fig. 2 element 22, and fig. 3 elements 24 and 44; electrode and connection terminals), each of the first fastener and the second fastener comprising a body (figs. 1 and 3 elements 43 and 44) and a conductive cap coupled to a first end region of the body (fig. 3 elements 12, 14, 22, and 24; element 24 is coupled to the first end region being the space between elements 44a); a substrate comprising a first surface (see annotated fig. 3; the bottom surface of element 20), the substrate comprising a first port and a second port each passing into the first surface  (fig. 3; the spaces holding elements 24 and 14), the first port retaining the first fastener in position and the second port retaining the second fastener in position (fig. 3; the spaces hold elements 24 and 14); a conductive layer (see annotated fig. 3; the inner portion of element 20) coupled to the (fig. 3; the conductive layer is coupled to elements 22 and 24); and a base coupled to the substrate by the first fastener and the second fastener (see the base in annotated fig. 3), wherein the first fastener secures the substrate to the base by directly contacting the first subregion of the conductive layer with the conductive cap of the first fastener (figs. 1-3; the first fastener directly contacts element 10 (element 20 shown in figure 3) which is secured to the base), passing completely through the substrate via the first port (figs. 3 and 5; elements 11, 12, 13, 14, and the in between wires (represented by numbers for the elements of the second fastener) pass completely through the substrate in figure 3 and the schematic shows the connections in figure 5), and attaching to the base by the body of the first fastener (fig. 3; the base is connected to the fastener), and wherein the second fastener secures the substrate to the base by directly contacting the second subregion of the conductive layer with the conductive cap of the second fastener (figs. 1-3; the second fastener directly contacts element 20 which is secured to the base), passing completely through the substrate via the second port (figs. 3 and 5; elements 21, 22, 23, 24, and the in between wires pass completely through the substrate in figure 3 and the schematic shows the connections in figure 5), and attaching to the base by the body of the second fastener (fig. 3; the base is connected to the fastener).
Regarding claim 16, Suzuki discloses a system further comprising a first retainer (fig. 3; the retainer is the hole in the base that holds the body of the fastener) coupling a second end region of the first fastener (fig. 3; the second end being the lower surface of the fastener body) to the base and a second retainer coupling a second end region of the second fastener to the base ([0038] and fig. 3; the parts shown are constructed the same for each fastener).
Regarding claim 19, Suzuki discloses a system further comprising an electronics subsystem and a set of force sensors along a force transmission pathway from the substrate to the base (fig. 1 elements 41 and 42; load sensors detect a load transmitted from the top of the substrate to the base), wherein (fig. 3; the lower cluster of wires L are coupled to the load sensor).
Response to Arguments Regarding Claim Rejections under 35 USC § 102
Applicant’s arguments, see pages 8-10 Rejections under 35 USC § 102 section, filed 12/09/2020, with respect to the prior art rejections of claims 1, 2, 6-9, 13, 16, and 19 have been fully considered but are not persuasive.
Regarding Applicant’s arguments in the first paragraph on page 9 that the two elements of Suzuki cannot be components of a fastener unless the entire top structure is interpreted to be the fastener, the examiner disagrees. The claims do not recite any structure for the fastener such that it would be required to be an integral piece and therefore under its broadest reasonable interpretation may be comprised of multiple segments. The Applicant’s disclosure provides support for specific fasteners that may be required to be single integral units, however, these limitations are not included in the claims and will not be read into the claims.
Regarding Applicant’s arguments in the first paragraph on page 9 that Suzuki’s electrode is merely flat and does not ensheathe the connection terminals, the examiner disagrees. Suzuki element 24 is not merely flat. Elements 24 and 44 are shown in figure 3 (and in the side view of fig. 1) as being male and female components. The prongs of element 24 ensheathe the area of element 44 between them as was stated in the previous office action.
Regarding Applicant’s arguments that the fasteners of the current application provide a different mechanism than those of Suzuki, the examiner disagrees. The amended claim language recites new limitations regarding the fasteners passing entirely through the substrate and a new interpretation of the art has been made as necessitated by amendment. 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, and further in view of Rogers et al. (US 20130041235 A1 - previously cited).
([0037]; elements 24 and 44 are electrically connected to pass electricity meaning they are composed of a conductive material). However, Suzuki is silent on the material being a metal or a polymer which prevents fluid flow toward electronics including carbon-doped silicone rubber. Rogers et al. teaches a system for use with skin impedance measurements ([0033]) that includes metals for electrical interconnects or electrodes ([0067]) as well as polymers to create a barrier layer ([0067]) including carbon-doped silicone ([0531]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Suzuki to include a conductive metal and polymer including carbon-doped silicone as taught by Rogers et al. as a combination of known prior art elements in the same field of endeavor of skin impedance measurements to yield the predictable result of conducting an electronic signal while protecting electronics from fluids.
Regarding claims 14 and 15, Suzuki discloses a system wherein the conductive cap of each of the first fastener and the second fastener is flush with the first surface of the substrate (see annotated fig. 3; the first broad surface is flush with element 24 in that it is directly abutting and immediately adjacent), wherein the first fastener and second fastener are composed of conductive materials. However, Suzuki is silent on the conductive cap of the first and second fasteners, with at least one of the conductive layer and the substrate, forming a seal that prevents fluid flow past the body of the first and second fasteners and the fastener conductive materials being metal or electrically conductive polymer. Rogers et al. teaches a system for use with skin impedance measurements ([0033]) that includes metals for electrical interconnects or electrodes ([0067]) as well as polymers to create a barrier layer ([0067]) including carbon-doped silicone ([0531]). Therefore, it would have been obvious to one of ordinary skill .
Claim 10-12, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claims 1, 13, and 19 above, and further in view of Yeo et al. (US 20050171451 A1).
Regarding claims 10 and 11, Suzuki discloses a system wherein the electronics subsystem comprises a signal generation mode wherein, in response to a user interaction with the conductive layer, the first and the second fasteners detect a bioelectrical impedance contemporaneously with generation of a force signal by the set of force sensors ([0030] and [0040]; weight an bioelectrical impedance are measured while a person stands on the device). Suzuki further discloses a system comprising a display coupled to the electronics subsystem, the electronics subsystem comprising a content provision mode wherein, in response to the user interaction, the electronics subsystem provides information derived from the bioelectrical impedance and the force signal through the display ([0030]; calculated data is displayed). However, Suzuki is silent on detecting and displaying an ECG signal. Yeo et al. teaches a system for measuring the bioelectric impedance of a user that also measures a user’s weight and electrocardiogram (claim 3 and [0050]) and includes a display unit to display the analyzed data ([0072]; data display unit). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Suzuki to include ECG measurement and display as taught by Yeo et al. as a combination of known prior art elements in the same field of endeavor being bioelectrical impedance measurement devices to yield the predictable result of providing the additional functionality of ECG signal detection.
(fig. 1 and annotated fig. 3 element 36; the display is positioned inferior the first broad surface since it is positioned in the same section as the fastener body) and the substrate, with the conductive layer, allows passage of light from the display (fig. 2; the assembled device shows that the components are configured such that the display is not blocked or covered).
Regarding claim 17, 18, and 20, Suzuki discloses a system further comprising an electronics subsystem retained within an internal cavity of the base ([0037] and fig. 3 all electric wires labeled L; the wires are within the base and extend through the conductive layer), a first conductive lead coupled to the first fastener by a first retainer, and a second conductive lead coupled to the second fastener by a second retainer (fig. 3; the wires have ends that are leads to connect to the sensors and terminal and this configuration is the same for the other fastener) that generates a bioelectrical impedance signal contemporaneously with generation of a force signal by the set of force sensors ([0030] and [0040]; weight an bioelectrical impedance are measured while a person stands on the device). Suzuki further discloses a system comprising a display coupled to the electronics subsystem, the electronics subsystem comprising a content provision mode wherein, in response to the user interaction, the electronics subsystem provides information derived from the bioelectrical impedance and the force signal through the display ([0030]; calculated data is displayed). However, Suzuki is silent on the of the electronics subsystem having an electrocardiogram (ECG) channel. Yeo et al. teaches a system for measuring the bioelectric impedance of a user that also measures a user’s weight and electrocardiogram (claim 3 and [0050]) and includes a display unit to display the analyzed data ([0072]; data display unit). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Suzuki to include an ECG channel and display ECG data as taught by Yeo et al. as a combination of known prior art elements in the same field of endeavor being 
Response to Arguments Regarding Claim Rejections under 35 USC § 103
Applicant’s arguments, see page 10 Rejections under 35 USC § 103 section, filed 12/09/2020, with respect to the prior art rejections of claims 3-5, 14, and 15 have been fully considered but are not persuasive. These arguments rely on the previous arguments made for rejections under 35 USC § 102 which were not persuasive. Therefore these arguments are also not persuasive.
Response to Other Arguments
Applicant’s arguments, see page 8 Rejections under 35 USC § 112 section, filed 12/09/2020, with respect to the indefiniteness rejections of claims 1-20 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is relevant to the art of bioimpedance measurement devices using conductive screws to attach electrodes to circuitry: (Tsuji; US 20080243026 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791  

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791